ACCEPTED
                                                                                                     04-15-00570-CV
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                9/11/2015 6:56:33 PM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK
                                             04-15-00570-CV
                                       NO. _______________

                                                                                   FILED IN
                                         IN THE                             4th COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                COURT OF APPEALS FOR THE                    09/11/15 6:56:33 PM
                             FOURTH COURT OF APPEALS DISTRICT                 KEITH E. HOTTLE
                                   SAN ANTONIO, TEXAS                               Clerk
                                             ______________

                                    PEVETO COMPANIES, LTD.
                                         APPELLANT

                                               VERSUS


                             FASA FRICTION LABORATORIES, INC.
                                        APPELLEE
                                             ______________

               APPEAL FROM THE DISTRICT COURT, 45TH JUDICIAL DISTRICT, BEXAR COUNTY, TEXAS
                    TRIED BY THE 288TH JUDICIAL DISTRICT COURT, BEXAR COUNTY, TEXAS
                                            NO. 2011-CI-20405



                   Motion for Extension of Time to File Notice of Appeal


     NOW        COMES    Appellant Peveto Companies, Ltd. and files this Motion for

Extension of Time to File Notice of Appeal, and in support thereof would

respectfully show the Court as follows:

     1. Appellant filed its Notice of Appeal with the above-referenced trial court on

September 11, 2015. Simultaneously, Appellant is filing this Motion for Extension

of Time pursuant to Texas Rule of Appellate Procedure 26.3 and in accordance

with Texas Rule of Appellate Procedure 10.5(b).




{00040967 2}
     2. On June 10, 2015, Judge Sol Casseb of the 288th Judicial District Court,

signed the Judgment in the above-referenced case. On July 2, 2015, within thirty

days of the date of the Judgment, Appellant filed a Motion for New Trial.

On August 17, 2015, the trial court signed an order denying the Motion for New

Trial.

     3. Appellant hired Mr. Barry McClenahan as additional trial counsel after this

case was tried to a jury. Mr. McClenahan, as well as Mr. Reed, one of Appellant’s

appellate counsel, have been preparing for trial in a different case, which was

scheduled to resume on August 31, 2015.         On August 28, 2015, one of the

Defendants in that case filed for bankruptcy, which resulted in urgent lift stay

proceedings in the bankruptcy court, and resulted in the trial commencing on

September 7, 2015. Jury selection in that case is still underway. Owing to these

trial conflicts, Appellant’s trial counsel and the undersigned counsel were unable to

meet with Appellant regarding the representation of Appellant in connection with

this appeal until after ninety days from the date of the Judgment. This motion is

supported by the affidavit of Barry McClenahan, which is attached hereto.

     4. Appellant filed its Notice of Appeal and is filing this Motion within

fifteen days from the expiration of ninety days from the date of the Judgment, and

within twenty-five days of the date the trial judge denied Appellant’s Motion for

New Trial.



{00040967 2}                           – 2 –
     5. This is Appellant’s first request for an extension and the extension is not

sought for delay, but so that justice may be had.

     WHEREFORE Appellant prays that this Motion be granted such that Appellant’s

Notice of Appeal be considered timely filed on September 11, 2015, and that this

Court award Appellant such other and further relief, both general and special, at

law or in equity, to which Appellant may be entitled.

                                          Respectfully submitted,

                                          PULMAN, CAPPUCCIO,
                                          PULLEN, BENSON & JONES, LP
                                          2161 NW Military Highway, Suite 400
                                          San Antonio, Texas 78213
                                          www.pulmanlaw.com
                                          (210) 222-9494 Telephone
                                          (210) 892-1610 Facsimile

                                          By: /s/ Leslie Sara Hyman
                                              Leslie Sara Hyman
                                              Texas State Bar No. 00798274
                                              lhyman@pulmanlaw.com
                                              Ryan C. Reed
                                              Texas State Bar No. 24065957
                                              rreed@pulmanlaw.com

                                          THE MCCLENAHAN LAW FIRM, PLLC
                                          Barry A. McClenahan
                                          Texas State Bar No. 13404400
                                          1901 NW Military Hwy, Suite 218
                                          San Antonio, Texas 78213
                                          Telephone: (210) 525-9600
                                          Facsimile: (210) 525-9602

                                          ATTORNEYS FOR APPELLANT
                                          PEVETO COMPANIES, LTD.

{00040967 2}                            – 3 –
                               CERTIFICATE OF SERVICE

     I certify that on the 11th day of September 2015, the foregoing Motion for

Extension of Time to File Notice of Appeal has been transmitted in accordance

with the requirements of the Texas Rules of Appellate Procedure addressed as

follows:

          Via E-Filing and E-mail to                 Via E-Filing and E-mail to
          olopez@lopezscott.com:                     jennifer@esproncedalaw.com:
          Mr. Orlando Lopez                          Ms. Jennifer L. Espronceda
          Lopez Scott, L.L.C.                        Espronceda Law, P.L.L.C.
          3707 N. St. Mary’s Street, Suite           7800 I.H. 10 West, Suite 800
          200                                        San Antonio, Texas 78501
          San Antonio, Texas 78212


          Via E-Filing and E-mail to
          marc@wojolaw.com:
          Mr. Marc J. Wojciechowski
          Wojciechowski & Associates,
          P.C.
          17447 Kuykendahl Road, Suite
          200
          Spring, Texas 77379




                                                /s/ Leslie Sara Hyman
                                               Leslie Sara Hyman




{00040967 2}                                 – 4 –